NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ALVAREZ MONTANO,                         No.    15-73382

                Petitioner,                     Agency No. A095-773-592

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 9, 2022**
                                 Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

      Hector Alvarez Montano, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal from

an Immigration Judge’s (IJ) decision denying his application for withholding of

removal and relief under the Convention Against Torture (CAT). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1.     Alvarez Montano argues that the agency erred in concluding that the

threats he received from the Colombian guerilla group Fuerzas Armadas

Revolucionarias de Colombia (FARC) lacked a nexus to his actual or imputed

political opinion. We review the agency’s nexus determination for substantial

evidence. Sagaydak v. Gonzales, 405 F.3d 1035, 1041–42 (9th Cir. 2005).

      To establish persecution on account of an actual or imputed political

opinion, Alvarez Montano was required to show (1) that he held a political opinion

or that his alleged persecutors believed he did, and (2) he was or would be

persecuted on account of that political opinion. See Navas v. INS, 217 F.3d 646,

656 (9th Cir. 2000).

      Alvarez Montano does not argue that he held a political opinion, and the

evidence does not compel the conclusion that FARC persecuted Alvarez Montano

based on an imputed political opinion. The record reflects that members of FARC

threatened Alvarez Montano in an effort to induce him to betray his wealthy

employer and to join their organization. Substantial evidence therefore supports

the agency’s conclusion that the threats arose out FARC’s desire to punish Alvarez

Montano for his refusal to cooperate, rather than for an imputed political opinion.

See, e.g., Barrios v. Holder, 581 F.3d 849, 855–56 (9th Cir. 2009), abrogated in

part on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.



                                         2
2013) (en banc); see also INS v. Elias-Zacarias, 502 U.S. 478, 482–83 (1992).

Moreover, Alvarez Montano’s assertion that his employer sold horses to the

Colombian military, and thus had ties to the government, does not compel the

conclusion that FARC imputed any political motive to Alvarez Montano.

      2.    Alvarez Montano argues that he belongs to the social groups of

(1) people who have rejected advances by FARC and (2) bodyguards for wealthy

businessmen with ties to the government, and that the agency erred in determining

that these groups were not cognizable. We accord Skidmore deference to the

agency’s determinations regarding cognizability because the BIA decision is

unpublished and issued by only a single member of the Board. See Cordoba v.

Holder, 726 F.3d 1106, 1114 (9th Cir. 2013).

      The BIA did not err in determining that Alvarez Montano’s proposed social

groups were not cognizable. Social groups defined merely by the refusal of

advances for recruitment are generally not cognizable, and Alvarez Montano’s first

proposal is precisely such a group. See Ramos-Lopez v. Holder, 563 F.3d 855,

861–62 (9th Cir. 2009), abrogated in part on other grounds by Henriquez-Rivas,

707 F.3d 1081; Santos-Lemus v. Mukasey, 542 F.3d 738, 745–46 (9th Cir. 2008),

abrogated in part on other grounds by Henriquez-Rivas, 707 F.3d 1081.

      Alvarez Montano’s second proposed group is not cognizable because he has

not provided any evidence that Colombian society views that group as distinct.



                                        3
See Akosung v. Barr, 970 F.3d 1095, 1103 (9th Cir. 2020); Conde-Quevedo v.

Barr, 947 F.3d 1238, 1243 (9th Cir. 2020).

      3.     Alvarez Montano argues that the agency erred in denying relief under

CAT for lack of the requisite governmental action. This determination is reviewed

for substantial evidence. Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1078–80

(9th Cir. 2015).

      Alvarez Montano has not pointed to specific evidence supporting his claim

that the government would commit, or acquiesce in, his alleged torture. The

available evidence shows that the government was generally opposed to FARC and

waging a largely successful fight against it. The record does not compel the

finding that the government would acquiesce in the alleged torture. Cf. Garcia-

Milian v. Holder, 755 F.3d 1026, 1033–35 (9th Cir. 2014).

      PETITION DENIED.




                                         4